        Case 1:18-cv-07442-LDH-JO Document 15 Filed 04/04/19 Page 1 of 3 PageID #: 475
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                               Eastern District
                                             __________         of of
                                                         District  New  York
                                                                      __________


               JAMES DONALDSON, et al.,                        )
                             Plaintiff                         )
                                v.                             )      Case No.     1:18-cv-07442-LDH-JO
              HSBC HOLDINGS PLC, et al.,                       )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Plaintiffs (see attached)                                                                                     .


Date:          04/04/2019                                                               /s/Daniel Alberstone
                                                                                         Attorney’s signature


                                                                            Daniel Alberstone (Admitted Pro Hac Vice)
                                                                                     Printed name and bar number
                                                                                      BARON & BUDD, P.C.
                                                                                     15910 Ventura Boulevard
                                                                                           Suite 1600
                                                                                     Encino, California 91436
                                                                                               Address

                                                                                   dalberstone@baronbudd.com
                                                                                            E-mail address

                                                                                          (818) 839-2333
                                                                                          Telephone number

                                                                                          (214) 520-1181
                                                                                             FAX number
Case 1:18-cv-07442-LDH-JO Document 15 Filed 04/04/19 Page 2 of 3 PageID #: 476



 SHORT TITLE:                                                                       CASE NUMBER:

 James Donaldson, et al. v. HSBC Holdings PLC, et al.                               1:18-cv-7442-LDH-JO


 Plaintiffs, Chelsea Adair, James Adair, Luis Aguilar, Manuel Aguilar,
 Constance Ahearn, James Ahearn, Sr, Kevin Ahearn, Amber Ahrens,
 Howard Allen, Charles Altman, Jake Altman, Michael Altman, Nadja
 Altman, Carmelo Anaya, Jr, Cheryl Anaya, Michael Anaya, Brent Anderson,
 Bryan Anderson, Robert Anderson, Brenda Angell, Melanie Atzmann,
 Audry Barber, Brian Beem, Cassandra Beem, Diane Beem, Elizabeth Beem,
 Joseph Beem, Jr, Joseph Beem, Kaitlyn Beem, Stephanie Benefield, Dirrick
 Benjamin, Darnell Bennett, Dempsey Bennett, Doris Bennett, Durrell
 Bennett, Adrianne Blickenstaff, Jared Blickenstaff, John Blickenstaff, Misty
 Blickenstaff, Dara Botts, Jennifer Botts, John Botts, John Stephen Botts,
 Julia Brooks, Lyle Brooks, Scott Brown, Taylor Brown, Adrian Butler,
 Eldridge Butler, Brandon Byers, Megan Byers, David Cadavero, Jonathan
 Cadavero, Nadia Cadavero, Roland Calderon, Trista Carter, Cynthia Coln,
 Erica Cope, Jacob Cope, Jonathan Cope, Joshua Cope, Linda Cope, Philip
 Cope, Brenna Corbin, Brandy Cottrell, James Cottrell, Megan Cottrell,
 Sherri Cottrell, Mariah Coward, Duncan Crookston, Leesha Crookston,
 Patricia Cruz, Abigail Rose Cuka, Daniel Cuka, Melissa Kay Cuka, Elizabeth
 Cunningham, Louis Dahlman, Lucas Dahlman, Michelle Dearing, Jason
 Diamond, Loramay Diamond, Madison J. Diamond, Michael Diamond, Sean
 Diamond, Taylor M. Diamond, Sally Diamond Wiley, James Donaldson,
 Peggy Donaldson, Erin Dructor, Barry Edds, Joel Edds, Jonathan Edds, Julia
 Edds, Adam Egli, Danielle Egli, Norman Forbes, IV, Joshua Ford, Lonnie
 Ford, Shawn Ford, Simona Francis, Joseph Gage, Randy Gage, Samantha
 Gage, Tamara Gage, Derek Gagne, Shawn Gajdos, Benedict Gonzalez,
 Laura Gonzalez, Zachariah Gonzalez, Wendy Green, Monique Shantel
 Green Richard, Jerral Hancock, Samantha Hancock, Blake Harris, Deborah
 Harris, Joanna Harris, Gary L. Henry, Bryant Herlem, Lanita Herlem, Alicia
 Igo, Devin Igo, Melinda Igo, Pam Jones, Betty Jean Kline, John Kline, Jr,
 Keith Kline, David A. Knapp, Jeanette Knapp, Christopher Kube, David
 Kube, Jason Kube, Jennifer Kube, Jessica Kube, Jonathan Kube, Rachel
 Lambright, David Lantrip, Lydia Lantrip, Ashlea Lewis, Ashley Lewis,
 Barbara Liimatainen, Anthony Lill, Charmaine Lill, Eric Lill, Kortne Lill Jones,
 Luigi Marciante, Maria Marciante, Stephanie Marciante, Enza Marciante
 Balestrieri, Kristia Markarian, Francisca Marmol, Stephanie Marmol, Sarah
 Martinez, Saul Martinez, Linda Mattison-Ford, Barry Mayo, John Mayo,
 Callie McGee, Pamela McKean, Jessica Mecklenburg, Alyssa Merrill, Jason
 Merrill, Timothy Merrill, Wanda Sue Merrill, Velia Mesa, Velia A. Mesa,
 Rosa Milagro, Kathryn Miller, Justin Mixon, Kenneth Mixon, Melinda
 Mixon, Tia Mixon, Walter Mixon, Christopher Modgling, Joshua Modgling,
 Keith Modgling, Michelle Modgling, Trista Moffett, Julie Montano, Kathy
 Moore, Thomas Moore, Jr, Adam Morris, Amy Morris, Daniel Morris, Glenn
 Morris, Faye Mroczkowski, Andrew Nelson, Kayla Nelson, Kristie Nelson,
 Sharon Osborne, Skye Otero, Debbie Otte, Cody Paupore, Joe Paupore,
Case 1:18-cv-07442-LDH-JO Document 15 Filed 04/04/19 Page 3 of 3 PageID #: 477



 Maria Paupore, Nicholas Paupore, Thomas Paupore, Leslie Paupore Bueno,
 Cameron Payne, Julie Payne, Andrew R. Pearson, Jon Marie Pearson,
 Kristie Pearson, Diane Pennington, Daniel Perez, Emily J.T. Perez, Kevyn
 Perez, Vicki Perez, Amber Piraneo, Joshua Plocica, Mirtha Ponce, Gloria
 Prosser, Marcus Ramos, Evelyn Rauda, Jasmyn Rauda, Saul Rauda, Yeny
 Rauda, Elaine Richard, Glenn Richard, Heather Richard, Joseph Richard, Jr,
 Joseph Richard, Tammy Richard, Carmen Richard Billedeaux, Brenda
 Richards, Lucy Rigby, Joey Robinson, Julia Rosa, Julie Rosenberg, Mark
 Rosenberg, Jennifer Rubio, Ryan Russell, Laura Russell Kennedy, Brian
 Saaristo, Cheryl Saaristo, Shirley Ann Saaristo, Kenneth Schaffer, Brooks
 Schild, Bruce Schild, Colleen Schild, Kay Schild, Richard Schild, Corey
 Schlenker, Ben Schumann, James Schumann, Jason Schumann, Austin
 Sowinski, Jared Sowinski, Nicholas Sowinski, Kimberly Spillyards, Mary
 Steinman, Blake Stephens, Kay Stockdale, Brandon Stout, Tamara Stout,
 William Stout, Kellilynn Stuart, Jermaine Takai, John Takai, Jolene Takai,
 Jonamae Takai, Juan Takai, Mae Takai, Niana Takai, Brandon Teeters, Lisa
 Thompson, Lowell Thompson, Doyle Thorne, Karen Thorne, William
 Thorne, Walter Tollefson, John O Tollefson, Andrew Tong, Teodoro Torres,
 Yarissa Torres, Diane Traynor Sowinski, Savannah Tscherny, Stacie
 Tscherny, Jose Ulloa, Jose E. Ulloa, Ruberterna Ulloa, Marianne Vendela,
 Travis Vendela, Michelle Wager, Bryan Wagner, David Wakeman, Dustin
 Wakeman, Margaret Wakeman, William Wakeman, Briana Waswo, James
 Waswo, Janet Waswo, Doeshie Waters, Norris Waters, Sr, Chad Weikel,
 Ian Weikel, Billie Wells, Jr, Randall Wendling, Carrie Wendling, Michael J.
 Wendling, Jennifer White, Lucas T. White, Bianca Wilcox, Carlos Wilcox,
 Charlene Wilcox, Charles Wilcox, III, Ona Wilcox, James Wiley, Le Ron A.
 Wilson, Gina Wright, Kimberly Yarbrough, Conietha Zapfe, Edward Zapfe,
 Jospeh Zapfe
